IlANDY, J.,
dissented, as follows :
Dissenting, as I do, from the opinion of the majority of the court, I will briefly state my views of the important questions therein considered.
This action was brought by the plaintiff in error to recover a tract of land in the possession of the defendant.
In support of the plaintiff’s title, he offered the following evidence :
. 1st. A deed of conveyance from the State of Mississippi to one William W. Black, dated 18th June, 1853, for the lands in controversy ; reciting that it had been forfeited to the State for the nonpayment of taxes in April, 1851, and after the expiration of the period of redemption. That Black had paid into the State Treasury the sum required to redeem the land; and thereupon that it was conveyed to him in virtue of the provisions of the Statute of March 9th, 1850, and March 16th, 1852.
2d. A deed of conveyance of the same land executed by Black to the plaintiff, dated 10th October, 1853.
3d. A certificate of the auditor of public accounts, dated 15th April, 1857, stating that it appeared from the records of his office that the tax-collector of Chickasaw county did, on the 1st Monday of April, 1851, return to the board of police of that county a list of all the lands and town lots, within that county, delinquent for taxes, &c.; at the foot of which return appears the oath of the tax-collector, setting forth that after diligent inquiry he could not *453find personal property liable to distress for the said taxes, which oath appears to have been made according to the second section of the Act of 1850 ; and that it appeal’s, by the records of the auditor’s office, that a copy of said list so returned was certifiéd by the probate clerk of Chickasaw county, and returned as the law directs to the auditor of public accounts, by whom the said list'and'verification were duly recorded in a record-book kept, by him for .that purpose ; and that among the lands so returned forfeited, was included the land in controversy.
To the admission of this certificate, the defendant objected, on the ground that it was insufficient in law to prove the facts recited in it; and the objection was sustained, the plaintiff excepting.
The plaintiff then offered in evidence, in connection with this certificate, the record of the board of police of Chickasaw county, and the order on the minutes thereof, on the 2d Monday of April, 1851, directing the clerk of that board to certify a literal copy of the list of lands and town lots in said county delinquent for the non-payment of taxes thereon for the said fiscal year, to the auditor of public accounts: to the introduction of which the defendant objected, and the objection was sustained, the plaintiff excepting.
The defendant also objected to the reading of the deed from the State of Mississippi to Black, on the ground that the Statute of 1850, under which the land was returned forfeited, was unconstitutional, and the deed void; but the objection was overruled, and the defendant excepted thereto.
The verdict and judgment being for the defendant, this writ of error is prosecuted by the plaintiff. And it is agreed that the questions raised by both parties, in the court below, shall be considered and determined here.
1. The first question presented is, what was intended to be the' character and contents of the certificate of the auditor authorized by the 4th section of the Act of -1850, which' provides,' that “ in all controversies which may arise touching the delinquency and forfeiture'of such lands* the certificate of the auditor, under his seal of office, shall be taken and held as evidence of the same, liable to be rebutted only by proof of such payment to the collector.”
*454The previous sections of the act required that the tax-collector should return a list of the delinquent lands to the board of police on the first Monday of April; and on the 2d Monday of the same month, the board were required to examine the list, and to order a copy of it to be certified by their clerk to the auditor; and then it provided, that “ said list and verification, when filed in the office of the auditor, shall be entered on a record,” &c., . . . “and shall vest a title to the lands in the State,” &c. Then follows the provision in relation to the auditor’s certificate.
This provision is, not that a certified copy of the list returned to the auditor’s office, under his official seal, shall be evidence, but that his certificate shall be held and taken as evidence. The manifest meaning of this is, that the certificate, stating that the certified copy of the list and verification returned to his office from the board of police, showing that the taxes for the particular year upon the lands specified remained unpaid, had been filed in his office in due time as required by law, and had been entered by him on a record kept for that purpose in his office. It was a certificate of facts, and not a copy of documents, that was plainly intended; and under the construction given to this statute by this court, that certificate was evidence of the delinquency and forfeiture of the lands, unless it was shown that the essential steps, required by the statute to render the forfeiture legal and valid, had not been complied with. Hopkins v. Sandidge, 31 Miss. 668.
The certificate of the auditor offered in evidence is in accordance with this view, and the court erred in excluding it as evidence.
2d. It is also objected that the statute authorizing such a certificate is unconstitutional, because it confers upon’the auditor the power to determine the validity of the proceedings in relation to the forfeiture of the land.
This is not a judicial power vested in the auditor as is contended, but a statute regulation as to the evidence necessary to show that lands have been returned as delinquent for the payment of taxes, and have been forfeited to the State. The certificate shows that the list and verification have been returned to the auditor’s office in the form required by law, and there entered of record. The statute, then, according to the construction given to it, gives that certificate the effect to prove, prima facie, that the steps required by *455law in relation to the assessment of the land and the return of the delinquency to the board of police, and their action upon the sub-, ject, have been complied with. In other words, the certificate of the auditor, showing the return of the list and verification to his office, and their registration there, are made to create the presumption that the necessary precedent acts have been done, and that the forfeiture is regular; and this is the effect of the certificate as mere matter of evidence.
It is too firmly settled to admit of any doubt, that the legislature has power to change existing rules of evidence, and to prescribe new rules of evidence and of judicial procedure. And upon this principle, statutes have been passed, making deeds of officers for property sold by them at public-sales, prima facie evidence that the acts, necessary to the validity of the sales, had been done; and such statute^ have been acted upon and sustained here and elsewhere as salutary and entirely within the legislative power. Pillow v. Roberts, 13 How. 472. There is no substantial difference in principle between these statutes and that under consideration ; for they are alike but rules of evidence, prescribed by the legislature, touching the proof of certain official acts; and their effect is merely to create presumptions in favor of the performance of official duty, and which will prevail unless rebutted by proper evidence, in controversies in which the validity of the official acts may be involved.
As to the direct statements of the certificate, the policy of the statute was doubtless to simplify the mode of proving the return of delinquency and forfeiture, and its registration in the auditor’s office, by providing that those facts might be proved by his certificate, instead of requiring parties to incur the expdhse of obtaining copies of the entire list and proceedings returned, which would be voluminous, and contain much that was irrelevant to the particular case.
This objection to the certificate is, therefore, not well founded.
3. It is insisted that the Statute of 1850, under "which the forfeiture took place, is unconstitutional, because the proprietor is, under its operation, deprived of his property without due course of law, and in violation of the 10th section of our Bill of Rights; and, therefore, that the title of the proprietor was not affected by the forfeiture.
*456The cases in the various courts of this country, in which the true sense of the words, “ law of the land,” and “ due eorirse of law,” and “ due process of law,” used in the constitutions of the States of this confederacy, has been the subject of consideration, are very numerous, and there is great diversity in the views taken in relation to their import. Many of them are cited in Blackwell on Tax Titles, 27 to 86, and are collated in the opinion of the majority of the court.
It appears that the question arose in those cases upon statutes, not of a general and public nature, operating on the whole community, but upon those of a special character affecting the rights of individuals, directly divesting one person of his property or privilege, and vesting it in another; or prejudging his right; or concluding his right by special legislative action. This latter class of cases are held to be incompatible with the protection afforded to the citizen by the provisions of the State constitutions under consideration ; and, with reference to such cases, it is held that these provisions mean the general law, and that the citizen cannot be deprived of his life, liberty, or property, except by the general rules of law which govern society. So far as these decisions determine the question of the power of the legislature to pass laws affecting the life, liberty, or property of the citizen, they plainly recognize the power of the legislature — so far as the clauses of the constitutions, in which the words under consideration are employed, are involved — to pass general laws to operate equally upon the whole community, prescribing general duties and conduct, and modes of procedure in asserting and enforcing rights and duties.
If these expositions of the clauses in State constitutions be confined to the cases of spebial legislation against private and individual right, which gave rise to them, the views stated in them may not be objectionable. So considered, the cases are not decisions against the constitutionality of statutes like the one under consideration, which is plainly a public statute operating on the whole community ; but they are relied on to establish the doctrine that no statute of a general character, under which rights of private property may be divested, is valid with reference to these constitutional restrictions, unless the party affected has notice and an opportunity of trial and defence according to the rules of the common law. It *457is evident that they cannot .he regarded as adjudications of such a question ; for the statutes on which they were made, were not of a public nature, but mere special legislative edicts; and it must be supposed that the jurists who declared the rules, intended their expositions to be confined to the cases before them. But to the extent to which they are here attempted to be applied, the rule declared is manifestly unsound on principle and authority.
It cannot'for a moment be maintained that the clause of the Constitution intended that there should be a suit and trial, according to the course of the common laiv, in order to deprive a man of his liberty or property; for that would require a trial by jury in all cases, and would render void all fines and imprisonments for contempt, all proceedings by distress for rent, all decrees in chancery, and all proceedings in rem, which are every day practised in our courts. And yet, if it be established that this clause requires notice, trial, and judgment, as indispensable in order to subject property to sale or forfeiture for taxes, it would be difficult to avoid the conclusion that the party affected would be entitled to trial by jury. For who has the right to restrict the .party of this high privilege, existing by the course of the common law, as a protection to his property, if the right to require that any formalities shall be complied with in order to divest him of his property, be considered as embraced within the general words under consideration ? But if the words do not mean that, they must mean such course or process of law as may be provided by general acts of the legislature, regulating the modes of proceeding in enforcing rights, and not obnoxious to other parts of the Constitution.
The terms, “ law of the land,” and “ due course of law,” are generally admitted to be of the same import; and, in the language of Mr. Webster, in his argument in the Dartmouth College case, “ their meaning is, that every citizen shall hold his life, liberty, property, and immunities, under the protection of general miles which govern society,” and not subject to “acts of attainder, bills of pains and penalties, acts of confiscation, acts reversing judgments, and.acts directly transferring one man’s estate to another; legislative judgments, decrees, and forfeitures,” and such like acts, which are of the character of legislative edicts, and not of general rules prescribing the duties, and regulating the conduct and'rights *458of the citizen. It is acts of this absolute and arbitrary character against which the citizen was intended to be protected. But the general and public laws of the land are within the especial province of the legislature, — the enactment of general rules prescribing duties public and private, — the modes of proceeding in fixing and enforcing rights, — and the whole subject of the forms of remedies and process. And this power can never be said to be exercised without authority, except when such special acts in derogation of private right as those above enumerated, or when public acts of a general nature, but obnoxious to other provisions of the Constitution, are passed. If this were not true, there could never be an amendment or a repeal of a statute, touching the process and proceedings, the remedy or the evidence, in judicial proceedings, which might be found necessary or proper by experience, and the improvements in science, and by the changes in society. “Due course of law,” therefore, must mean, such rules of action in relation to the rights and duties of the citizen, and such forms and modes of legal proceedings, of a general character, to ascertain and enforce duties, rights, and remedies, as the legislature may deem fit, and which are not forbidden by the language or the spirit of other parts of the Constitution.
The docti’ine is too firmly settled to be now called in question, that the legislature has power to change remedies and to establish new ones, subject only to the provisions of the Constitution restricting the exercise of the power. It is also undeniable, that the State has the power, in some way, to subject the property within its limits to the payment of taxes. How, then, is that power to be exercised, and what remedy may be instituted against the delinquent proprietor ? The remedy must necessarily be sure and summary, for the subsistence of civil government depends upon it.
The common law inquest of office is unknown to our laws, except in certain cases of analogous proceedings specially provided by statute ; and the remedy of ordinary suit, by notice, trial, and judgment, would be altogether inadequate; for, if the collection of revenue depended upon that, it is manifest that such would be the delays in the proceeding, that the wheels of government would be stopped, and the body politic would be in a state of anarchy. If it be necessary, under the limitations of the Constitution, to proceed only upon notice, trial, and judgment, in collecting revenues, and *459any summary mode of proceeding be allowable, yet subject to these fundamental requisites in order to a valid condemnation of property to pay taxes, such a proceeding would, under the view of the Constitution contended for, be liable to similar delay and embarrassment as in ordinary suits; for in such cases, the party has a right under the Constitution to be heard by himself or counsel, to a trial by jury, and to continuances until he could be prepared for trial; and if a judgment be indispensable, he would be entitled to an appeal or a writ of error. All this is a part of the due and ordinary course of law, to which the party would have a vested right under the view of the Constitution contended for. If he has not that right, the pretence of a proceeding “ by due course of law” is illusory, and he is deprived of his constitutional right; and if he has it, the delays incident to such litigation would frustrate the speedj and certain collection of the revenue. And if the view contended for be correct, no summary proceeding could be devised which would meet the public exigencies, and yet not deprive the tax-payer of his constitutional right to contest the judgment in the courts of the State by “ due course of law.”
The inquest of office at common law was but a remedy; and if we say that it is a mode of proceeding coming within the language of the clause of the Constitution under consideration, because existing at common law, for much stronger reason must it be admitted that the summary remedy of sale or forfeiture of land for taxes is not within the prohibition of the clause; because it was a remedy by statute, well established and in practice at the time of the adoption of the Constitution. And it will scarcely be denied that the legislature has the power to abrogate common law remedies and modes of proceeding, and to establish new ones, except so far as that power is restricted by other limitations of the Constitution than the one in question. For this power has never been controverted.
A summary and absolute mode of collection is, therefore, a matter of necessity to the subsistence of civil government. Such modes of collection of the revenues have always existed in all civil governments, and must continue to exist, under such public laws as the legislature may consider requisite to insure the certain and prompt supply of the means necessary to sustain the government; and the power is of the same category as that by which private property is *460taken for public use. It is founded in necessity, — the reason upon Athich all infringements of the natural rights of individuals are founded and justified, and, indeed, upon'which all government rests.
The right of the soveréign power to collect taxes stands upon higher ground than the debt of a mere individual against the owner of the property. The sovereign political power is the representative of the aggregate mass of the community, — the political being, by Avhich the civil rights and liberties of the individual member of the community are protected and defended. ' Without it there could be no civil government. It is the mode and form in which the individuals composing the body politic have agreed that the rights and interests of all its members shall be regulated and determined, for the good of the associated community; and this is government — the sovereign political power — the State. The natural right of the individual member is surrendered by this poAver, except so far as the government may be restrained by the limitations of the compact. As the sovereign political power is the agent to whom the good of the community is intrusted, and the common representative of the Avhole community, the greatest and highest earthly duty of the citizen is to support that power and to yield to its rightful authority. Hence, his life, liberty, and property must alAvays be surrendered for the public good, whenever legitimately demanded for the purposes of the compact and according to its terms. This is simply'the theory of all cíaúI govérnment as founded in the social compact; and it is the principle upon which the'written constitutions of the States of this confederacy are founded, the distinguishing feature in them being that they contain defined restrictions and limitations upon the action of the government, as reservations and safeguards .to the natural and individual rights of the citizen. But it has never been maintained that the right of eminent domain did not pertain to the States of this confederacy, subject ■ to the restrictions of their constitutions; for the right of eminent domain pertains to all civil governments, and derives its force from the very nature and objects'of civil government. This is fully recognized in our State constitutions, specifying the limitations upon the right; and the very exceptions to it Avhich they contain prove the rule; for if the general power was not recognized as existing, it would be useless to specify exceptions and limitations to its exercise.
*461It is, therefore, not a mere'debt which the citizen owes the commonwealth, to pay taxes for his person and property, but a high public duty to render his proportion to the exigencies of the government, of which he is a constituent part. Holding his rights of person and of property under the protection of .that government, to the support of which he has become bound by the most sacred obligations, the government has a claim, as upon trust, upon the property committed to its care, and holds it in pledge for the performance of the duties of the citizen. It is well said by the Supreme Court of Georgia; in Parham, v. The Justices of Decatur County, that “ the sovereign right to lay and collect taxes grows out of the paramount necessities of government, — an urgent necessity which admits no property in the citizen whilst it remains unsatisfied. The right to tax is coeval with all government, — it springs out of the organization of the government. All property is a pledge to pay the necessary expenses of the government.” 9 Ga. Rep. 352.
Upon the same reason, the cases sustaining the validity of forfeitures and sales of property for.unpaid taxes, recognize the principle, that the owner holds the property upon the implied condition that he will pay to the State his proportion of what may be necessary for the support of government; and upon failure, that the property shall be forfeited to'the eommonw'ealth. Blackwell, Tax Tit. 537; Beard v. Smith, 6 Monroe, 430.
Such being the rights, duties, and relations of the citizen and the commonwealth, the legislature have the undoubted power to make provision by general laws for the prompt and certain supply of the means necessary for the support of government; and a high duty- arises, to make such regulations as will answer so great an emergency. The framers of the Constitution cannot be supposed to have been unmindful of this high necessity. Summary and absolute modes of collecting the revenues have always existed, and were in force when the Constitution was framed; and the necessity demanding them cannot be presumed to have been disregarded in its formation.
In ascertaining whether a right to require a particular mode of proceeding is secured by a clause of the Constitution couched in general and doubtful terms, we must expound it with reference to the law upon the subject as it stood when the Constitution was *462framed; and general and indefinite words will not be construed to change or abolish the existing mode, unless the words, aided by the entire context, clearly indicate such an intention; because it is presumed, if a change had been intended, it would have been plainly expressed.
It is in the last degree unreasonable to suppose that any of the general provisions of the Constitution were intended so to operate upon an existing remedy, — upon the prompt exercise of which, the functions of the government might directly depend, — as to cause the action of the government to cease for want of the means to carry it on. Such a construction is not to be indulged, unless the language were so clear that it could not be avoided.
Considering, therefore, the universality of the collection of taxes in a summary mode at the time of the formation of the Constitution, and its absolute necessity for the support of government, it is very clear that the clause under consideration did not contemplate the action of government in relation to revenue, or intend to interfere with the exercise of that power, or to restrict the established summary and absolute mode of collection; for that would be to give to general and doubtful words of the Constitution, a construction tending to suspend the functions of government for want of the means to support it.
The right to pass general laws of this nature, for the absolute and summary collection of the revenue, cannot, therefore, be considered as within the contemplation of this clause of the Constitution ; and the moment it is granted that the legislature has power to pass such laws, the whole power is yielded, and its exercise is a mere matter of expediency; for summary and absolute remedies, in such cases, cannot, according to the view of the clause contended for, be made consistent with the right of the citizen to be proceeded against by “ due course of law.”
This view is amply sustained by the adjudications in the several States, upon provisions of their constitutions equivalent to our own, whenever the question appears to have been presented for decision, whether statutes of the character of that involved in this case are within the prohibition of clauses in their constitutions of the same import as our own.
In The State v. Allen, 2 McCord, 55, Mr. Justice Nott, — after *463stating many cases which must be considered as exceptions to the rule entitling a party to the benefit of a trial according to the “ law of the land,” including distresses for rent and for taxes, because such cases were conducted by well-known summary proceedings other than the ordinary due course of law or trial by jury, and must, therefore, be presumed not to have been intended to be changed, — says: “This method of collecting taxes is as well established by custom and usage as any principle of the common law. A similar practice prevailed in all the Colonies from the first dawn of their existence; it has been continued by all the States since their independence, and had existed in England from time immemorial. Indeed it is necessary to the existence of every government, and is based upon the principle of self-preservation.” . . . “ I think, therefore, that any legal process, — which was originally founded in necessity, has been consecrated by time, and approved and acquiesced in by universal consent, — must be an exception to the right of trial by jury, and is embraced in the alternative, ‘ the law of the land.’ Such I consider to be the summary proceeding allowed in the collection of taxes.”
In McCarroll v. Weeks, 2 Tenn. R. 215, the Supreme Court of Tennessee hold the following language, in sustaining the constitutionally of their summary tax laws: “ It is certainly true that they have the character of summary proceedings, and it is equally true that they must of necessity he so; for if the government were necessitated to take the cautious and tedious steps of the common law, in giving personal notice, making up regular pleadings, and having a trial by jury, judgment, and execution, if would cease to exist for want of money to carry on its necessary operations; loss of credit and a total extinction of the national faith, the basis of all regular governments, must be the inevitable consequence.”
In Harris v. Wood, the Court of Appeals of Kentucky say: “ Taxes were always recoverable before the adoption of the Constitution, not only without a jury, but even without a judge, and the assessment of ministerial officers has been made to operate as an execution on the citizen, and the collector could distrain;” and such laws are held to be constitutional. 6 Monroe, 643.
The Supreme Court of Georgia, in a recent case, have very lucidly statdd the principles which govern this question. “ The power,”— *464says Mr. Justice Nesbit, in delivering the opinion of the court, and speaking of the validity of the summary laws for the sale or forfeiture of lands for unpaid taxes, — “ in short, is the power of sovereignty, placed by the law in the hands of the State’s agent, to be by him executed through the agency of the process of seizure and sale, — the power of compelling the citizen to perform a duty, which is the very first obligation of citizenship, which is indispensable to the very existence of the government, and to the enjoyment of his rights under the government, to wit, the duty of contributing his proportion of the public revenue. Neither the power nor the mode of exercising it, is unknown to the common law or new in our own State.” . “ This process,” he continues, “is not founded on a judgment; it issues without a judgment, and it is for this very reason that it is adopted. The State cannot .wait the tedious process of getting a judgment. If she were compelled to do this, her honor might be compromitted, and the rights of her citizens jeoparded. Hence she clothes her collecting agent with the power to issue a process at once, which will at once command her means.” . . . “ The tax falls under the common law designation of a duty. It is not a debt due by contract, in a legal sense of contract; but the payment of taxes is a duty which the citizen owes to the State. He is not to be considered as owning property so long as it remains undischarged. It precedes and overrides all the obligations which grow out of contracts; it cannot be susperseded by liens; it is one of those deeply laid foundations upon which governmental structure rests.” 11 Georgia, 82, 86.'
The same conclusion is held in 6 Missouri, 64; Berger v. Clarkson, 1 Halstead, 352, and in City of New Orleans v. Cannon, 10 La. (annual), 764.
In stating the law, as settled in this country, Mr. Sedgwick, in his work on Statutory and Constitutional Law, says, in relation to statutory enactments for the summary sale or forfeiture of lands for taxes: -“The proceedings contemplated by these enactments are generally directed to be taken without giving the party alleged to be in default any opportunity of defence, and their validity has been denied on the ground of their being in conflict, as has been urged, 'with the constitutional provision, which in most, if not all, of the •States, guarantees to every citizen the protection of the law of the *465land. This objection has, however, been overruled, and the power has been sustained, on the ground of immemorial usage and State necessity.” 352.
Mr. Blackwell, — a strenuous advocate of rigid construction and constitutional restriction in favor of the owner of property, — states' the reason why the forms required for taking land for public use, are not required, in case of the sale of land for taxes, to be, — state necessity and immemorial usage; and says: “ The former demands and the latter sanctions this departure from the letter and spirit of the Constitution.” But he states that as the settled law. Blackwell, 39.
The basis proposition on which the statute in question is alleged to be unconstitutional, is that it is within the inhibition of the clause of the Constitution under’consideration. And if any question can be considered as settled by judicial decisions, and fortified by reason and sound principle, it must be that this clause of the Constitution does not embrace tax sales or forfeitures for taxes; and it follows, that full power over the subject remains with the law-making power, subject only to other provisions of the Constitution restricting that power; and it is not pretended that any other provisions deny the power.
Unless, therefore, we disregard all principle, and turn a deaf ear to all authority, as well as to the conservative rules by which government must be maintained, it seems to me impossible to hold laws of this character void for the violation of any guarantee to the citizen contained in the Constitution; for such a construction would involve the absurdity of an effort to maintain the Constitution by prostrating the government which it created, — to preserve its vitality, by depriving it of the means of subsistence.
It appears never to have been held in this country, in any of the cases that have arisen under statutes declaring lands forfeited for non-payment of taxes, and vesting the title in the commonwealth in consequence thereof, or providing that they should be summarily sold for the non-payment of taxes, that the legislature had not the power to pass such statutes. Some of the cases hold that it is necessary that there should be an inquest of office before the title of the delinquent tax-payer or proprietor can be divested, and that the rule of the common law in relation to inquests of office is ap*466plicable to such cases. Of this character are the cases of Robinson v. Huff, 3 Littell, 38, and Barbour v. Nelson, 1 Littell, 60. But these cases proceed upon the ground that the common law proceeding of inquest of office is not abrogated by statute, and that the statute does not provide that the title shall vest in the State, or be divested from the proprietor, without an inquest of office. But it is fully admitted, that it is competent for the legislature to change the common law rule, and to provide that the title shall be vested in the State by the return of the officer, or by the record of the forfeiture made in the proper office. In the case of Kinney v. Beverly, 2 Hen. & Munf. 344, that power is fully sustained. But in the opinion of Tucker, J. (which was not concurred in by the court), the doctrine is advanced, that in order to divest the title of the proprietor by operation of a statute, providing that the'land shall be forfeited and vested in the commonwealth, in case of delinquency in paying taxes, it should be done “ by an inquest of office, or by some other mode • to be provided, by the legislature, whereby the certainty of the lands may be shown, and the seisin as well as the right vested in the commonwealthand he adverts to an additional reason, that by the principles of the Constitution, no man should be deprived of his property without being first heard in his defence. This is the only case which I have been able to find, containing any intimation of an opinion against the constitutionally of laws like the one under consideration. The opinion does not appear to be stated with confidence by the judge who delivered it, with respect to the question involved in this case; and, at all events, it is not the opinion of the court. Its reasoning is meagre and unsatisfactory, and it certainly cannot prevail over the clear views and strong reasoning of the cases above cited, holding a contrary opinion. In subsequent cases in Virginia, the rule here stated is fully sustained. 10 Grattan, 400; lb, 405; lb. 418.
But if the provision of the Constitution referred to can be applicable to the question of the collection of taxes by the summary proceedings necessary to render the collection adequate to the emergencies of the State, is the mode of forfeiture provided by the Statute of 1850 liable to the objection of being without “ due course of law ?”
This statute is a public law, operating alike upon all the citizens *467and property-holders of the State. It provides a remedy for the collection of delinquent taxes, — prescribing in what manner a forfeiture of the land of the delinquent shall be consummated, — by the return of the tax-collector, at a fixed time, to the board of police, by whom the return is, at a specified time, to be examined, sanctioned, and recorded, and then to be transmitted to the office of the auditor of police accounts at the seat of government, where also the proceedings are to be recorded, — changing the common law proceeding of inquest of office, by establishing a new mode of vesting the lands in the State, as it was entirely competent for the legislature to do, and giving to the proprietor reasonable time for redemption. Thus a remedy, deemed by the legislature fit and proper for the exigencies of the State, is established by law, to be enforced in a prescribed form, under the sanction of the board of police, the judicial tribunal to whose jurisdiction the subject-matter is committed by the Constitution, — to be enforced at a stated time fixed by the act, and of which the tax-payer should take notice, and in a manner calculated to work no prejudice to the good and faithful citizen.
It has always been held that statutes authorizing sales by collectors or other ministerial officers, for delinquent taxes, upon notice given by posting or by publication in a newspaper, are within the powers of the legislature; because notice in law was given to the delinquent by the posting or publication. This mode of proceeding, though summary and harsh, has never been held to be unconstitutional, though fully obnoxious to the force of the objection here urged. But it is manifest that the mode of proceeding prescribed by the statute under consideration is much less oppressive upon the tax-payer than such summary sales. For this statute gives notice to the party in the most certain and public form that can be, by fixing a certain day when the return of delinquency shall be made to the board of police, and also a day when that tribunal is to take its final action in the matter. These times are fixed by law, thereby giving the fullest notice, and enabling every man to attend by himself or agent and examine whether his land is returned as delinquent. The same rule is observed in the present statute, requiring that the tax-collector shall make sales of such property at a regular and fixed time. But the time of sale fixed by the col*468lector or other officer under the statutes above adverted to, is uncertain, depending upon his discretion, and notice of it may never come to the actual knowledge of the tax-payer. Suppose the taxpayer to be a non-resident, and that he has actually paid his taxes on the land, which mode of notice is the better calculated to apprise him of the fact that his land is about to be sold as forfeited upon a claim of unpaid taxes ? Certainly the notice provided by this statute fixing the time when his land will be declared forfeited. For he cannot fail to know that, and to be enabled to prevent the loss of his property : whereas, in the other case, the time of sale is fixed at the discretion of the officer, and it depends upon the uncertain and improbable thing of his receiving actual notice of the posting or publication, and in due time, whether he can save his property from sale. Assuredly such a mode of proceeding is much more inconvenient and oppressive to the tax-payer than one which is fixed as to time by the positive provisions of the statute ; and yet sales made upon such notices under the authority of statutes have been universally upheld so far as the power of the legislature to establish such modes of proceeding is concerned.
There is, therefore, no difference, as to the legislative power, between the modes prescribed by these two kinds of statutes; and as to their practical operation, the statute here in question is much more favorable and beneficial to the tax-payer than those which leave the time of sales to the discretion of the officer. The only difference in principle between them, is that one is a forfeiture, and the other a sale ; a difference merely in form and expression; for a sale under such a statute is in effect nothing but a forfeiture. Blackwell, 39, 537.
The mode of proceeding prescribed by this statute appears, therefore, to be plainly “in due course of law,” and as well calculated to enable the property-holder to protect his property against forfeiture, as the exigency of the case would justify. And if such a proceeding be not constitutional, it must be, not because it is unjust or oppressive upon the tax-payer, or because he has not had ample notice and opportunity to protect his rights, by performing his duty as a good citizen in paying the taxes ; or in case of error, to appear before the board of police at the time appointed by law and have it corrected ; but because the Constitution prohibits the State *469from passing any laws for the summary collection of her revenues; a doctrine not sanctioned by authority, unfounded in sound principle, and suicidal of government.
For these reasons, I am of opinion that the Statute of 1850 is a valid and constitutional law.
And upon the grounds of error relied on by the plaintiff in error, I think that the judgment is erroneous, and should be reversed.